Citation Nr: 1127176	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-35 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1957 to December 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied the benefit sought on appeal.  


REMAND

The Veteran contends that he is entitled to service connection for PTSD.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this matter.  

The evidence of record confirms that the Veteran served in Vietnam from August 1967 to August 1968.  During his September 2010 BVA hearing, the Veteran testified to witnessing combat situations and the death of fellow soldiers during his time in Vietnam.  The record also contains a number of VA treatment records diagnosing the Veteran with some symptomatology consistent with PTSD.  A December 2010 letter from a VA psychiatrist with the initials C.W.M. also indicates that the Veteran was seen by him twice in 2008 and twice in 2010 and that he had diagnosed the Veteran with PTSD from the Vietnam War.  

In April 2007, the Veteran's claim was denied due to an ability on the part of the Joint Services Records Research Center (JSRRC) to confirm the Veteran's alleged in-service stressors, including his report of combat exposure.  However, the regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  The record confirms that the Veteran was the recipient of the Vietnam Service Medal in this case.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

Therefore, since the evidence of record demonstrates that the Veteran served in the Republic of Vietnam, and, that he has at least been diagnosed with PTSD in the past, the Veteran should be afforded a new VA examination in which the amended regulations pertaining to PTSD are taken into consideration.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

The Veteran should be afforded a VA psychiatric examination regarding his claimed condition of PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and following this review and the examination, the examiner is asked to determine whether the Veteran suffers from PTSD.  

If so, the examiner is asked to opine as to whether (1) the Veteran's claimed service stressor is adequate to support a diagnosis of PTSD, (2) whether the Veteran's claimed stressor is consistent with the places, types and circumstances of his service, and (3) whether his symptoms are in fact related to this claimed stressor.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

2.  The Veteran's claim should then be adjudicated under the amended 38 C.F.R. § 3.304(f)(3), that was effective July 13, 2010.  

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


